UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4423



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANK WILSON MOORE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-03-16-A)


Submitted:   March 30, 2005                   Decided:   May 3, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dale Warren Dover, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Michael E. Rich, Assistant United
States Attorney, Mark A. Grider, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Frank Wilson Moore appeals his conviction for being a

felon in possession of a firearm, in violation of § 922(g) (2000),

and possession of an unregistered silencer, in violation of 26

U.S.C. §§ 5861, 5871 (2000).

            Moore contends that the involuntary administration of

antipsychotic drugs violated his due process rights. Because Moore

failed to challenge the medical finding that such administration

was necessary in the district court, the issue is reviewed for

plain error.     United States v. Maxton, 940 F.2d 103, 105 (4th Cir.

1991).   To reverse for plain error, the court must:           (1) identify

an error, (2) that is plain, (3) that affects the defendant’s

substantial rights, and (4) that affects the fairness, integrity,

or public reputation of judicial proceedings.            United States v.

Brewer, 1 F.3d 1430, 1434-35 (4th Cir. 1993).

            A mentally ill defendant may be involuntarily medicated

to render him competent for trial if:             (1) there are important

governmental interests in trying the individual; (2) the treatment

will significantly further those interests; (3) the treatment is

necessary   to    further   those   interests,      considering    any   less

intrusive   alternatives;    and    (4)     the   treatment   is   medically

appropriate.     Sell v. United States, 539 U.S. 166, 180-81 (2003).

The district court’s findings as to the first factor are legal in

nature while the remaining inquiries are of a factual character.


                                    - 2 -
United States v. Gomes, 387 F.3d 157, 159 (2d Cir. 2004).                     After

careful   consideration        of   the    evidence,   we   conclude     that   the

district court’s legal and factual determinations were correct.

Sell, 539 U.S. at 180-81.            Accordingly we find no plain error.

Brewer, 1 F.3d at 1434-35.

            Moore also contends that the district court erred by

prohibiting expert testimony as to his ability to appreciate the

wrongfulness of his actions.          A district court’s rulings regarding

the admission of expert testimony will not be reversed absent a

clear abuse of discretion.           United States v. Barsanti, 943 F.2d

428, 432 (4th Cir. 1991).            Rule 704(b) provides that an expert

witness in a criminal case may not "state an opinion or inference

as to whether the defendant did or did not have the mental state or

condition constituting an element of the crime charged."                  Fed. R.

Evid. 704(b). After careful review of the record, we conclude that

the   district   court   properly         limited   the   expert   testimony     as

required by Fed. R. Evid. 704(b).           We further hold that Rule 704(b)

does not violate due process.              United States v. Abou-Kassem, 78

F.3d 161, 166 (5th Cir. 1996) (holding that Rule 704(b) does not

violate due process); United States v. Austin, 981 F.2d 1163 (10th

Cir. 1992); United States v. Blumberg, 961 F.2d 787 (8th Cir.

1992).

            Accordingly, we affirm Moore’s conviction and sentence.

We    dispense   with   oral    argument     because      the   facts   and   legal


                                      - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -